Opinion by
Mr. Justice Brown,
The material facts in this case, of more than ordinary interest and importance, are not in dispute. They are readily gathered from the court’s findings and from testimony which is uncontradicted. In 1859 the appellee’s predecessors in title purchased land from Jennie P. A. Sullivan, one of the appellants, and erected furnaces on it. The location of the land at that time was in Pitt township, which has since been annexed to the city of Pittsburg. It lies between the Monongahela river and Second avenue. This avenue runs along the foot of a bluff, on the top of which the properties of appellants are situated, at an average distance of about 1,000 feet in a northerly direction from the furnaces of the appellee. The tops of these furnaces are a little lower and the stacks a little higher than the bluff. The district in which the furnaces are located is, and for many years has been, distinctively and exclusively a manufacturing one, and the district on top of the bluff, where appellants’ properties are situated, is, and has been for some time, a residence locality, which has been subject to the smoke and dust from the furnaces and mills along the Monongahela river at the foot of the bluff, but was never sub*543ject to ore dust, in annoying and injurious quantities, until about July 1, 1901. Prior to 1898 the appellee had three furnaces in blast on the sites of the present ones, and, about seven or eight years before this bill was filed, began to use “ Mesaba” ore. It had been using “ Old Range ” ore, the supply of which is being exhausted. The amount of “ Mesaba ” ore used during the time stated averaged about thirty per cent of the total quantity used. This “ Mesaba ” ore, brought from Minnesota, is of a fine and dustlike quality. “ Old Range ” is coarse and lumpy. No complaint is made of the emission and settling of dust upon the properties of appellants when either or both these ores were used prior to 1901.
Between March, 1898, and May, 1901, according .to the court’s ninth finding, “The three furnaces at that time eon-^ stituting the Eliza furnaces were rebuilt, improved and enlarged upon the site then and now occupied by them, and a fourth furnace added upon that site. The first of the rebuilt furnaces was ‘ blown in ’ September 1,1899; the second May 13, 1900; the third, January 21, 1901, and the fourth on May 8, 1901. These furnaces as re-built, improved and enlarged, are constructed in accordance with modern and approved plans, and in their construction are in every respect equipped with modern appliances and improvements, and are equal, in many respects superior, to other furnaces in this locality in which pig iron is manufactured, and are among the largest known in the iron business, having a capacity each of about 500 tons daily production and consuming together about 4,000 tons of ore daily.” The capacity of these new furnaces is twice or three times that pf- the old ones replaced by them. After the fourth and last furnace was blown in the annoyance and injury began, against the continuance of which relief is sought by this bill.
The escape of dust from blast furnaces in large quantities is due to what is known as a “slip,” a definition of which is found in the court’s eleventh finding: “ The escape of dust from blast furnaces into the atmosphere is, and always has been, incident to their operation. It escapes at all times, but in larger quantities when what is known as a ‘ slip’ occurs in the furnace. In the operation of all blast furnaces' ‘slips’ occur from time to time. These are occasioned by the caking *544or encrusting 'of the ore in the stack of the furnace, and the falling away of the ore, fuel and limestone beneath the crust by reason of the continued combustion and the liquefaction of the iron, thus forming a chamber or vacant space into which the encrusted ore at the top drops, occasioning an explosion, the violence of which depends upon the extent of the cavity produced, and the amount of gas accumulated therein. ‘ Slips’ occur at irregular intervals, and perhaps more frequently since the use of Mesaba ores, their frequency depending upon the manner in which the furnace is working. Sometimes there may be but four ‘ slips’ in twenty-four hours, while at other times during the same period the number may be as high as eighteen.”
The seventeenth finding is: “ Ore dust was first noticed settling upon properties in the neighborhood of defendant’s furnaces as early as 1899, but the deposit did not become serious until about July, 1901. Since that time, dust, in greater or less quantities, has been carried from the defendant’s furnaces and deposited upon and about plaintiffs’ premises. The effect of the dust is not only annoying, but injurious to property; it chokes rain conductors upon the houses, discolors fabrics and paints, and injures carpets and curtains; it is of a greasy nature and difficult to remove from both garments and paints ; it has also been destructive to fruit and shade trees and vegetation generally, and has depreciated the value of plaintiffs’ properties from twenty-five per cent to fifty per cent.” The furnaces were operated in a careful and skillful manner, and no effort or money was spared to keep them in constant good order and repair. As to the escape of this ore dust, a further finding is the sixteenth: “ The escape of ore dust due to ‘ slips’ in the furnace is a financial loss to the operator, both in the matter of production and in the loss of ore; the defendant has been diligent in its efforts to find means, or to adopt appliances or inventions which will prevent the escape of dust from its furnaces; up to the present time no appliance has been found which will effectually prevent, or reasonably diminish, the escape of the ore dust from blast furnaces, when ‘ slips’ occur. The use of Old Range ores exclusively would not materially lessen the number of ‘ slips’ occurring in furnaces, but would to a considerable extent de*545crease the amount of ore dust discharged into the air at each explosion.”
Answering requests for findings of fact by the appellants, the court said that, in its own findings, it had substantially found the following : “ The residence district in which plaintiffs’ property is situated, and which is a part of the Fourteenth ward of the city of Pittsburg, was, prior to the year 1899, a pleasant and habitable part of the city. While subject, as most parts of the city are, to smoke, it occasioned no special inconvenience to the inhabitants and the testimony shows that flowers, trees, and shrubs were kept and cared for, and were not injured by any smoke or dust which might prevail throughout the' district. Some of the witnesses for the plaintiffs testify that they first noticed the ore dust as early as 1899, but it did not become serious until the year 1901. In the latter year, when all four furnaces were completed and in operation, the ore dust was thrown out in large quantities and at more frequent intervals and has increased from that time down until the filing of the bill. The plaintiffs’ property by-reason of its location near the defendant’s furnaces, receives the full effect of the discharge of ore dust therefrom. Almost all the trees in the orchard which formerly produced some eighty bushels of pears in a season, the shade trees, of which there were something over twenty in number, and the shrubbery about the house have been for the most part destroyed. The whole property has been blackened and disfigured. A number of tenants have been forced to leave the dwelling houses by reason of the penetrating and damaging deposits of ore dust. From the conductors leading from the porch roofs in front of these houses the plaintiffs had removed on one occasion three barrels full of ore dust, the weight of the amount thus removed being some 1,200 pounds.” The facts set forth in appellants’ fifteenth request, which was not refused, but affirmed; to the extent that the facts had been found in the court’s own seventeenth finding, were supported by testimony that was not contradicted. These facts, as set forth in that request, were-: “The effect of the ore dust upon properties upon which it is deposited is very damaging. It corrodes tin and metal work which are exposed to it, it chokes and fills conductors, it discolors and removés paint, it affects injuriously *546fabrics in the interiors of houses both by impregnating them with dust and by attacking and injuriously affecting the fibre. People are compelled to keep their doors and windows closed during the passing of a dust shower, and even with these precautions, the ore dust sifts in through the crevices to such an extent that it is easily traceable upon window sills, floors, books, furniture and carpets. The ore dust frequently descends in such large quantities that persons caught in it are compelled, in some instances, to hoist umbrellas and seek refuge on porches and in houses. Their clothing is sometimes stained and otherwise injured. It is of a greasy nature, and any garment or surface affected by it is difficult to cleanse.” We have, on this appeal, on the foregoing facts, the single question of the appellants’ right to some equitable relief.
The appellants are not complaining because appellee is operating its furnaces. They would not be heard if that were their only complaint. The city of Pittsburg is a busy manufacturing center, and by day and by night clouds of smoke ascend from the stacks of its numberless mills, factories and furnaces, ofttimes hanging over it like a pall. In a manufacturing district of this city the appellee has established its furnaces and is engaged in an important and lawful business. The appellants, in a residential portion of the same city, close by this manufacturing district, own houses in which their tenants live. So situated, they must expect a measure of annoyance and discomfort, arising from the dust and smoke, which cannot be avoided in their manufacturing metrópolis, and are borne to the homes of the city and fill the air that is breathed. To this general annoyance and discomfort appellants submitted for years without complaint, and they were bound to do so, for they chose to erect their houses not ouly in sight of great manufacturing plants, but within certain reach of the smoke and dust, without which the fires of the furnaces and factories could not burn. Of all this there is now no complaint by them. What, in common with all other citizens, they had endured for years, up to the summer of 1901, they were willing to continue to- endure ; and they are not now complaining of appellee’s manufacture of iron, even with “ Mesaba ” ore.. Their complaint'is that the appellee, in tearing • down the three furnaces and replacing them with the four new ones, of immense size and sev*547eral times the capacity of the old, and in using in them the.fine “ Mesaba ” ore dust, without so operating them as to prevent the escape of the dust from “ slips,” causing admitted devastation, is practically confiscating their properties. To preserve these to them, and to protect them in their absolute right to the enjoyment of their private property, subject to the general conditions of the city in which they live, this bill was filed; and its prayer is not to restrain the.appellee from operating its furnaces, and manufacturing iron, but is to enjoin it from such operation of them as causes the serious and exceptional injuries alleged in the bill and proved by the testimony.
As already stated, the facts here are not in dispute. Not a single finding of fact by the learned judge below is assigned as error by the appellants, whose bill he dismissed. Equitable relief cannot, therefore, be withheld because more light as to any alleged fact could be obtained from a jury on the common-law side of the court. It must be granted or refused under practically admitted conditions. If, under these conditions, the appellants are unlawfully injured by appellee, as the damage done is of’ a serious character not to be measured by ordinary standards, and is immediate and continuing, an attempt to remedy the wrong by a multiplicity of suits would soon make the remedy worse than the wrong itself. (If an injury be continuous and remediable at law only by a multiplicity of suits, it can well be regarded as an irreparable one, calling for the interference of equity by the exercise of its restraining powers Scheetz’s Appeal, 35 Pa. 88; Pennsylvania Lead Company’s Appeal, 96 Pa. 116; Bitting’s Appeal, 105 Pa. 517; Evans v. Reading Chemical Fertilizing Company, 160 Pa. 209. “ By the 13th section of the act of the 16th of June, 1836, made general as to the courts of common pleas throughout the commonwealth by the Act of the 14th of February, 1857, P. L. 39, it was enacted that ‘ The Supreme Court when sitting in banc in the city of Philadelphia, and the court of common pleas of the said city and county shall have the power and jurisdiction of courts of chancery so far as relates, .... to the prevention or restraint of the commission or continuance of acts contrary to law and prejudicial to the interests of the community or the rights of individuals.’ Under this section it has been repeatedly and uniformly held that injunction is- the appropriate remedy for *548the prevention of trespasses and nuisances, which, by reason of the persistency with which they are repeated, threaten to become of a permanent nature. ... It is the appropriate remedy for such torts because they are within the letter and the spirit of the statute, and it is no objection that the injured party may have a remedy at law. {jn such cases the legal remedy may be and usually is wholly inadequate! The damages are frequently difficult of computation, and where they may be readily assessed it will often happen that the expense of a recovery will exceed the amount recoverable for any one of the successive trespasses. It was therefore a wise provision of the legislature that enabled the courts to put an end by a single decree to such controversies as are presented in this record, and the jurisdiction ought not to be abdicated. From this it is not to be inferred, however, that injunction is the appropriate remedy for a single trespass, or for any number of trespasses in the absence of a threat either express or inferable from the manner of their commission that they will be repeated.” Walters v. McElroy, 151 Pa. 549.
While the right of the appellee to locate and operate its furnaces in a manufacturing district of the city of Pittsburg must be conceded, there is a right in the appellants entitled to no less recognition and protection by the law, and that is the one they have exercised, of erecting houses on their lands in a residential portion of the same city. Their right is not only to erect these houses, but to enjoy the use of them and the land surrounding them, subject, of course, to the smoky and dusty conditions that ordinarily and constantly come from the mills and furnaces skirting both sides of the Monongahela river. Of this they neither do nor can complain to a chancellor. “ The people who live in such a city or within its sphere of usefulness do so of choice, and they voluntarily subject themselves to its peculiarities and its discomforts, for the greater benefit they think they derive from their residence or their business there.” Huckenstine’s Appeal, 70 Pa. 102.
If this bill were for relief from personal inconvenience and interference with the appellants’ full and free enjoyment of their property, due merely to the conditions of smoke and dust that have existed for years and will exist as long as the city itself continues to be the great steel and iron manufacturing *549center, it would be promptly dismissed. Of the smoke and dust now coming from all the other surrounding mills and furnaces no complaint is made, and of what used to come from the old furnaces of the appellee the appellants made no complaint, and would not be complaining now but for the changed conditions brought about by the appellee. The court below, though requested by it, refused to find that “ the matters complained of by plaintiffs are only such discomforts and inconveniences as are and always have been incident to and consequent upon close proximity to an exclusively manufacturing section of a manufacturing city.”
ÍThe changed conditions brought about by the appellee have not resulted from the development and natural use and enjoyment of its own property] as was the situation in Pennsylvania Coal Co. v. Sanderson, 113 Pa. 126, the doctrine of which case has never been and never ought to be extended beyond the limitations put upon it by its own facts. There it was said of the coal company: “ They have brought nothing on to the land artificially. The water as it is poured into Meadow Brook, is the water which the mine naturally discharges; its impurity arises from natural, not artificial causes. The mine cannot, of course, be operated elsewhere than where the coal is naturally found, and the discharge is a necessary incident to the mining of it.” Here the furnaces were artificially brought by appellee on to its lands by being built there by it, and the “ Mesaba ” ore converted by the furnaces into iron is also artificially brought there by it. It knew, when about to erect these new furnaces, of immense size and great capacity, that, in their operation, the rights of others, among them those of the appellants, to the use and enjoyment of their property, situated in what, for years, had been a portion of- the city given up to residences, were not to be utterly disregarded'; and, when it began to use the fine ore dust, which has manifestly caused the serious injury to the property of the appellants, it was again bound to consider the effect of the use of this ore upon the nearby residences. By this we are not to be understood as saying, or even intimating, that the large furnaces could not be erected and operated, that “ Mesaba ” ore cannot be used, or that if, in the operation of the furnaces and the use of this fine ore, the discomfort and annoyance of the appellants had simply been increased in de*550gree, they would be entitled to equitable relief. When, however, as the result of the improvements voluntarily made by the appellee, and its use of a new ore, the annoyance, inconvenience and injury to which the appellants are now subjected do not differ merely in degree from those to which they formerly submitted as part of their lot as citizens of the “ Iron City,” but in kind, and practical 'destruction and confiscation of their properties confront them, a very different situation is presented to a chancellor from those cases in which the rule is laid down that people who live in such a city, or within its sphere of usefulness, do so of choice, and, therefore, voluntarily submit themselves to its peculiarities and its discomforts. That very rule, as announced in Huckenstine’s Appeal, supra, recognizes their right to live and have their homes there; and a case cannot be found as authority for the right of any manufacturing company, located in a manufacturing district of a city, to so rebuild and operate its furnaces as to actually destroy homes and other property in a residential portion of the same city. That this is what the appellee is doing with the properties of the appellants is an irresistible conclusion, and the only relief is by injunction. If it is to be permitted to so operate its furnaces that the burning and corroding ore dust emitted from their stacks is .borne by the winds and scattered over the properties of the appellants with destroying effect, simply because of the plea that it cannot be helped, for the same reason it might ask a chancellor to stay his arm from arresting the descent of showers of fire from the same stacks down on the same nearby homes. If the appellee possessed the right of eminent domain, it might take the properties of the appellants and do with them what it pleases, but, not .having such high right, it cannot do so, even indirectly. It has a right to the use and enjoyment of its own property, but so have the appellants to theirs, for whom the law says to the former “sic utere tuo, ut alienum non laedas.”
The court below found that “ the use of Mesaba ores in the manufacture of pig iron seems at present to be a necessity.” At the same time it refused to find, as requested by the defendant, that “ it is to-day a practical and commercial impossibility for manufacturers of iron and steel to obtain a supply of ores for their blast furnaces other than by the use of Mesaba ores.” There was a finding, “ That appliances have been sug*551gested for the purpose of diminishing or preventing the dissemination of ore dust from furnaces. These appliances, however, have not been generally adopted by operators. The defendant company, however, has recently entered into a contract with the patentee of one of these appliances known as the Keelin Top, for the placing upon, at least one of their furnaces of that design. It has also entered into a contract for the construction at its furnaces of a plant for the briquetting of Mesaba ore, with the end in view of preventing ‘ slips,’ and thereby avoiding the escaping of dust into the atmosphere. The success of these devices is not assured, they being, to a great extent, matters of experiment.” It is, therefore, by no means certain that the appellee will not be able to obviate, as is its duty, the continuance of the great injury done to the appellants, either by substituting another ore for the “ Mesaba ” or by adopting appliances that will prevent the escape of dust from “ slips.”
In dismissing the plaintiff’s bill the learned judge stated that he knew of no case in which the identical question here involved had been passed upon by the courts!] He relied, however, as bearing upon it, on Richards’s Appeal, 57 Pa. 105; Huckenstine’s Appeal, 70 Pa. 102; Dilworth’s Appeal, 91 Pa. 247; Robb v. Carnegie, 145 Pa. 324; and Daugherty Typewriter Co. v. Kittanning Iron & Steel Mfg. Co., 178 Pa. 215. The unquestionable general principles recognized in these cases were applicable to the facts in each. An injunction was refused in the first, Thompson, C. J., saying: “ On full consideration of all the testimony in the case, we are of opinion the injunction was properly refused in the court below.” The testimony showed that the smoke and soot were carried to, over and into the dwelling and factory of the plaintiff ; if the door and windows were open, the soot sometimes settled on the furniture of the house and on the machinery and goods in the factory. It was only when the wind blew from a particular point, and when the atmosphere was in a particular state, that the smoke and soot were carried to the plaintiff’s buildings. They were annoying to the occupants of the plaintiff’s house and the operatives of his factory, and, to a slight extent, injurious to those buildings. There was no evidence of any injury to the goods manufactured or to the health of the family or operatives. In Huckenstine’s Appeal, in refusing the *552injunction, it was said: “ The gravamen of the plaintiff’s bill is that the smoke and gases from the defendant’s kiln injured and partially destroyed his grapevines and fruit trees, and make his dwelling uncomfortable. In regard to the injury to the vines and trees, which is the chief ground of complaint, the plaintiff’s case is doubtful on two grounds. In the first place, his testimony as to the injury from the causes stated is counterpoised if not outweighed by the testimony of the defendant both in the number and skillfulness of the witnesses. And in the second place it is rendered more than doubtful by the testimony of the defense that the true cause of the blight in the vines is the nature, and cold and wet condition of the soil. The force of the rebutting evidence that the hillside is dry, and for the reason that water will not lie on a slope, is broken by the consideration known to every common observer that water following the lines of stratification will exude from hillsides, ’ oftentimes in large quantities and the whole year round. To entitle a plaintiff to an injunction he must make out a plain case of injury and damage. ‘ If the injury be doubtful, eventual or contingent, equity will not interfere by injunction.’ ” In both these cases the injury, if any, was comparatively slight, {jn Dilworth’s Appeal, which was a bill to restrain the erection of a powder magazine, the facts, as stated in the opinion of the court, were: “ This magazine has been located so as to endanger as few persons and as little property as possible, and yet be reasonably accessible as a point of supply and distribution; it is more remote from population than the magazines generally in use throughout the United States, and it is doubtful if a better location could be made in Allegheny county. It is situated about two miles from East Liberty, the nearest closely built up district, and is separated therefrom by intervening hills and ravines. It is in a sparsely settled locality, for the vicinity of a city, and land near ithas not been, nor is it likely to be for some years, in demand for building purposes. That portion of Lincoln avenue which terminates at a point five hundred feet from the magazine is. very little travelled, very few people travel it within considerable distance of its terminus, having no occasion to do so ; it was the wildest of the many absurd enterprises undertaken in Pittsburgh to carry city improvements into wild rural regions, *553expecting population to rapidly follow. The other public road, passing within 22 feet of the magazine, has for some time been almost abandoned by the people of the vicinity, and is used by about three farmers. The magazine is so situated that the force of an explosion would be down the ravine and away from the road.” In Robb v. Carnegie whatever was said by Williams, J., as to an injunction was purely obiter dictum. The question of equitable relief was not before the court. What was decided, was, that the plaintiff was entitled to recover on the common-law side of the court, and, in making the passing remark that the evidence in the case would not justify an injunction, it was said: “ It shows a selection of a site as well adapted to the business, and as remote from dwellings as any in that region. To enjoin the manufacture of coke, at such a site, would amount to a prohibition of its manufacture, and the destruction of vast allied and dependent industries of immense value to the public as well as to those directly engaged in them.” Audit was further said: “But the production of iron, or steel, or glass, or coke, while of great public importance, stands on no different ground from any other branch of manufacturing, or from the cultivation of agricultural products. They are needed for use and consumption by the public, but they are the results of private enterprise, conducted for private profit and under the absolute control of the producer. He may increase his business at will, or diminish it. He may transfer it to another person, or place, or state, or abandon it. He may sell to whom he pleases, at such price as he pleases, or he may hoard his productions, and refuse to sell to any person or at any price. He is serving himself in his own way, and has no right to claim exemption from the natural consequences of his own act. The interests in conflict in this case are, therefore, not those of the public and of an individual, but those of two private owners who stand on equal ground as engaged in their own private business.” In Daugherty Co. v. Kittanning Mfg. Co., the question before this court was the refusal of the court below to award a preliminary injunction, and all we did was to remit the case, saying: “ It is neither necessary nor proper that we should now intimate any opinion as to the merits of the case generally. It goes back for further proceedings — possibly for final hearing on bill, answer *554and full proofs. A materially different state of facts may then be presented. •’We therefore adhere to our general rule in appeals from interlocutory decrees, and merely hold that, as presented to the court below, this case is not one that would have justified a preliminary injunction.” It needs no further demonstration from us to point out the difference between the facts in the first four foregoing cases and the undisputed ones in the present. The fifth has no application whatever.
It is urged that as an injunction is a matter of grace, and not of right, and more injury will result in awarding than refusing it, it ought not to go out in this case. CA chancellor does act as of grace, but that grace sometimes becomes a matter of right to the suitor in his court, and, when it is clear that the law cannot give protection and relief — to which the complainant in equity is admittedly entitled — the chancellor can no more withhold his grace than the law can deny protection and relief, if able to give them.j3 This is too often overlooked when it is said that in equity a decree is of grace, and not of right, as a judgment at law. In Walters v. McElroy et ah, supra, the defendants gave as one of the reasons why the plaintiff’s bill should be dismissed, that his land was worth but little, while they were' engaged in a great mining industry which would be paralyzed if they should be enjoined from a continuance of the acts complained of; and the principle was invoked, that, as a decree in equity is of grace, a chancellor will never enjoin an act where, by so doing, greater injury will result than from a refusal to enjoin. To this we said: “ The phrase ‘ of grace ’ predicated of a decree in equity had its origin in an age when kings dispensed their royal favors by the hands of their chancellors, but, although it continues to be repeated occasionally, it has no rightful place in the jurisprudence of a free commonwealth, and ought to be relegated to the age in which it was appropriate. It has been somewhere said that equity has its laws as law has its equity. This is but another form of saying that equitable remedies are administered in accordance with rules as certain as human wisdom can devise, leaving their application only in doubtful cases to the discretion, not the unmerited favor or grace of the chancellor. Certainly no chancellor in any English speaking country will at this day admit that he dispenses favors or refuses rightful de*555mands, or deny that when a suitor has brought his cause clearly within the rules of equity jurisprudence, the relief he asks is demandable ex debito justitise, and needs not to be implored ex gratia. And as to the principle invoked, that a-chancellor will refuse to enjoin when greater injury will result from granting than from refusing an injunction, it is enough to observe that it has no application where the act complained of is in itself as well as in its incidents tortious. In such case it cannot be said that injury would result from an injunction, for no man can complain that he is injured by being prevented from doing to the hurt of another that which he has no right to do. Nor can it make the slightest difference that the plaintiff’s property is of insignificant value to him as compared with the advantages that would accrue to the defendants from its occupation.”
There can be no balancing of conveniences when such balancing involves the preservation of an established right, though possessed by a peasant only to a cottage as his home, and which will be extinguished if relief is not granted against one who would destroy it in artificially using his own land. Though it is said a chancellor will consider whether he would not do a greater injury by enjoining than would result from refusing and leaving the party to his redress at the hands of a court and jury, and if, in conscience, the former should appear he will refuse to enjoin : Richards’s Appeal, supra ; that “ it often becomes a grave question whether so great an injury would not be done to the community by enjoining the business, that the complaining party should be left to his remedy at law: ” Dilworth’s Appeal, supra; and similar expressions are to be found in other cases, “ none of them, nor all of them, can be authority for the proposition that equity, a case for its cognizance being otherwise made out, will refuse to protect a man in the possession and enjoyment of his property because that right is' less valuable to him than the power to destroy it may be to his neighbor or to the public: ” Evans v. Reading Chemical Fertilizing Co., 160 Pa. 209. The right of a man to use and enjoy his property is as supreme as his neighbor’s and no artificial use of it by either can be permitted to destroy that of the other. To this rule if at times there are apparently some exceptions, the present case is not one of them.
The decree of the court below is reversed, the bill is rein*556stated and the record remitted, with direction that an injunction be issued perpetually enjoining Jones & Laughlin Steel Company, the appellee, from such operation of its furnaces, situated in the Fourteenth ward of the city of Pittsburg, and described in the bill, as to cause to be emitted therefrom clouds of ore dust, working and causing the injury to the property of the appellants as in the bill described and found by the court below, the costs on this appeal and in the proceedings below to be paid by the appellee.